DAWKINS, District Judge.
This is an appeal from the decision of the Commissioner, vacating an order allowing the complainant compensation under the Longshoremen’s and Harbor Workers’ Compensation Act of March 4, 1927 (33 USCA §§ 901-950).
As I conceive the meaning of the provision for review of a decision of the Commissioner in cases of this kind, it amounts to the same thing as the power of review at common law in eases of appeal from the verdict of a jury; that is, if there was substantial evidence before the commissioner to sustain the finding, then I would not be justified in reversing his decision upon the weight of the evidence.
An examination of the 'ease discloses that there was substantial testimony by one or more of the physicians who examined Showers, indicating that he had fully recovered from the effects of his injury and that he is not now suffering any pain or disability attributable to the accident for which he was allowed compensation. Under the circumstances, I feel constrained to affirm the finding of the commissioner. Proper decree may be presented.